Opinion issued February 20, 2014.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-13-00199-CV
                           ———————————
       PACCAR, INC., CLEVELAND MACK SALES, INC. D/B/A
    PERFORMANCE KENWORTH, INC., AND CATERPILLAR, INC.
                          Appellants
                                       V.
                    HO HO HO EXPRESS, INC., Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2008-24797


                         MEMORANDUM OPINION

      Appellants, Cleveland Mack Sales, Inc. d/b/a Performance Kenworth Inc.

and Caterpillar, Inc., have settled their disputes with appellee Ho Ho Ho Express,

Inc. and move to dismiss their appeal and vacate the trial court’s judgment. In
addition, appellee Ho Ho Ho Express, Inc. and appellant PACCAR, Inc. have

settled their dispute and jointly move to dismiss PACCAR, Inc.’s appeal. We

grant both motions.

      All disputes in this case having been settled, at the parties’ request, we

vacate the trial court’s judgment and dismiss the case.




                                             Jane Bland
                                             Justice

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2